Exhibit 10.12

 

[g125961lii001.jpg]

 

EXECUTION VERSION

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

To: Textron Inc.

40 Westminster Street

Providence, RI 02903

Attention: Chief Financial Officer

Telephone No.:

(401) 421-2800

Facsimile No.:

(401) 457-3533

 

Re:                             Additional Issuer Warrant Transaction
Reformation Agreement (this “Reformation Agreement”)

 

WHEREAS, Textron Inc. (the “Company”) and JPMorgan Chase Bank, National
Association, London Branch (“Bank”), represented by J.P. Morgan Securities Inc.
as its agent, entered into the Additional Issuer Warrant Transaction (the
“Transaction”)  pursuant to a letter agreement dated April 30, 2009 (the
“Confirmation”) with the mutual understanding that the Confirmation would not
require approval of the Company’s shareholders under the rules of the New York
Stock Exchange (the “NYSE”);

 

WHEREAS, the Company’s counsel has subsequently been informed by representatives
of the NYSE that approval of the Company’s shareholders may be required if the
Company elects to settle the Transaction pursuant to Section 9(o)(i) of the
Confirmation; and

 

WHEREAS, the parties wish to reform the Confirmation to reflect their mutual
intention and to avoid any doubt that settlement of the Transaction pursuant to
Section 9(o)(i) of the Confirmation does not require approval of the Company’s
shareholders under the rules of the NYSE;

 

NOW THEREFORE, the parties agree as follows:

 

1.                                      As of the “Trade Date” (as defined in
the Confirmation), the definition of “Maximum Amount” in Section 9(o)(i) of the
Confirmation shall be “1.45 times the Number of Shares,” and all references in
the Confirmation to the “Maximum Amount” shall be references to the “Maximum
Amount” as so defined.

 

2.                                      Except as set forth in Section 1 above,
all the terms of the Transaction and provisions in the Confirmation shall remain
and continue in full force and effect and are hereby confirmed in all respects.

 

3.                                      This Reformation Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if all of the signatures thereto and hereto were upon the same
instrument.

 

4.                                      The provisions of this Reformation
Agreement shall be governed by New York law (without reference to choice of law
doctrine).

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Reformation Agreement and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.

 

 

 

Very truly yours,

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as agent for JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Zajkowski

 

 

Authorized Signatory

 

 

Name: Jeffrey Zajkowski

 

 

 

 

 

 

Accepted and confirmed:

 

 

 

 

 

 

 

 

TEXTRON INC.

 

 

 

 

 

 

 

 

By:

/s/ Mary F. Lovejoy

 

 

Authorized Signatory

 

 

Name: Mary F. Lovejoy

 

 

 

 

 

 

 

 

Date: May 4, 2009

 

 

 

--------------------------------------------------------------------------------